OPINION
Shannon Renee Davis, the natural mother of the three children who are the subject of three adoption petitions filed by their stepmother, is appealing from the decision of the Probate Court, rendered after a hearing, that her consent is not required for the adoptions to take place.
She immediately appealed from that decision and no further proceedings on the three requested adoptions have taken place. As the appellee has correctly pointed out, this appeal is premature.
A probate court decision that consent is required is appealable since that terminates the adoption proceedings where consent is not given. A decision that consent is not required, however, does not terminate the proceedings since the probate court can still refuse the adoption on the grounds it is not in the best interest of the child.
This appeal will be DISMISSED for lack of a final appealable order.
BROGAN, J. and FAIN, J., concur.
Copies mailed to:
John F. Kolberg
James E. Swaim
Hon. George J. Gounaris